 330 NLRB No. 18NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Capital Bakery, Inc. and Local 3, Bakery, Confec-tionery & Tobacco Workers International Unionof America. Case 3ŒCAŒ17723November 18, 1999SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOXAND LIEBMANOn April 25, 1996, the National Labor Relations Boardissued a Decision and Order,1 inter alia, ordering CapitalBakery, Inc., to pay all delinquent welfare and pensionfund contributions, to make whole certain of its unit em-ployees for loss of earnings, other benefits, and any ex-penses resulting from its failure to honor the terms of the1990-1993 collective-bargaining agreement with the
Union, ﬁincluding Schedule D (pension and welfare) and
article XII (paid birthday)ﬂ in violation of the National
Labor Relations Act.  On January 28, 1997, the United
States Court of Appeals for the Second Circuit issued a
judgment enforcing in full the affirmative provisions ofthe Board™s order.A controversy having arisen over the amount of back-pay and reimbursement due the unit employees and thecontributions owed the funds, on May 26, 1998, the Re-gional Director for Region 3 issued a compliance specifi-cation and notice of hearing alleging the amounts dueunder the Board™s Order, and notifying the Respondent
that it should file a timely answer complying with the
Board™s Rules and Regulations.  Although properly
served with a copy of the compliance specification, the
Respondent failed to file an answer within the 21-dayperiod set forth in Section 102.56(a) of the Board™s Rulesand Regulations.By letter dated August 25, 1999, the Board agent ad-vised the Respondent that no answer to the compliancespecification had been received and that unless an appro-priate answer was filed by October 8, 1999, summaryjudgment would be sought.  On September 1, 1999, the
Region received by fax a letter in which the Respon-dent™s president, Irving Freeman, stated in relevant partas follows:In response to your letter of August 25, 1999, thisis to advise you that I am not in a position to denythe allegations of the compliance specification.I have provided extensive documents to the[B]oard  concerning our dire financial condition.  Iwould be happy to arrange a meeting with the[B]oard and our accountant and provide whatever                                                       1 321 NLRB No. 10 (not reported in Board volumes).additional information and records that you woulddesire.On September 16, 1999, the General Counsel filedwith the Board a Motion for Summary Judgment, withexhibits attached.  On September 17, 1999, the Board
issued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should notbe granted.  The Respondent filed no response.  The alle-gations in the motion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(b) of the Board™s rules state:The answer shall specifically admit, deny, or explaineach and every allegation of the specification, unlessthe respondent is without knowledge, in which case the
respondent shall so state, such statement operating as a
denial.Assuming arguendo that the September 1, 1999 letterfrom the Respondent™s president satisfies the require-ments of Section 102.56(b), we find that it does not raisean issue warranting a hearing.  By stating that the Re-spondent is ﬁnot in a position to deny the allegations ofthe compliance specification,ﬂ the letter, in effect, admits
the allegations of the specification.  Further, to the extent
the letter can be construed as alleging that the Respon-dent lacks sufficient assets to satisfy the claims made inthe specification, such an allegation is irrelevant to this
proceeding.  It is well settled that the issue in a compli-ance proceeding is the amount due, not whether the Re-spondent is able to pay.  Pallazola Electric, 312 NLRB569, 570 (1993).  Therefore, in the absence of any mate-rial issues warranting a hearing, we grant the GeneralCounsel™s Motion for Summary Judgment.  Accordingly,
we conclude that the amounts due the discriminatees andthe funds are as stated in the compliance specificationand we will order payment by the Respondent of the
amounts, plus interest accrued on the amounts to the date
of payment.ORDERThe National Labor Relations Board orders that theRespondent, Capital Bakery, Inc., Long Island City, NewYork, its officers, agents, successors, and assigns, shallmake whole the following individuals and funds, by
paying them the amounts set forth below, with interest on
the backpay owed the individuals as prescribed  in themanner set forth in New Horizons for the Retarded, 283NLRB 1173 (1987), and any additional amounts accruingon the fund contributions as prescribed in MerryweatherOptical Co., 240 NLRB 1213 (1979), minus tax with- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2holdings on the backpay due the individuals required byFederal and state laws:Anson, William$300Bayless, Maureen 300Beem, Cynthia 100Boughton, Ken 400Brown, Shani 200Cashdollar, Walter 200Colon, Michael 200Cuatt, Victoria 200Curtis, Linda 260Davis/Grant, Tonia 400Decker, Lucretta 100DeJesus/Quintero, Liliana 300Ennist, Robert,             7,220Fogg, Peter Jr. 400Fogg, Peter Sr. 300Giuliano, Joseph   42Hamilton, Melborne 300Huetter, John 100Jackson, Deborah 400Jackson, Jane 400Jennings, Ephriem 200Johnson, Elliot 460Jones, Joseph 400Kearney, Robert 322Larca, Fred T. 100LeBlanc, Charles 200Lopez, Mariniano R. 100McKenzie, Carlton 400Meling, Donald 400Miller, Milton 400Nesheiwat, Diane 400Nesheiwat, Evone 400Notice, Herbert 200Robinson, David 100Saunders, Emily 100Shell, Curtis 100Sullivan, John P. 100Taliaferro, Brigita 100Velasco, Efrain 400Walker, Clifford 270Wardell, Angelina 200Wardell, Christina 100West, Everton               100     TOTAL        $17,674Welfare Fund  $216,507.83Pension Fund    113,747.91GRAND TOTAL  $347,929.74   Dated, Washington, D.C.  November 18, 1999    John C. Truesdale,                         ChairmanSarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARD